         Case 2:18-cr-00302-JAD-NJK Document 119 Filed 09/03/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   Bianca.Pucci@usdoj.gov
     Attorneys for the United States of America
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00302-JAD-NJK-2
 9
                     Plaintiff,                        Stipulation to Continue Sentencing
10                                                     Hearing (Third Request)
                     v.
11
     RICHARD FRED DITTMER, III,
12
                     Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

15   Acting United States Attorney, and Bianca R. Pucci, Assistant United States Attorney, counsel

16   for the United Stated of America, and Monti Jordana Levy, Esq. and Sunethra Muralidhara,

17   Esq., attorneys for the defendant Richard Fred Dittmer, III, that the sentencing hearing currently

18   scheduled for September 7, 2021, at 11:00 a.m. be vacated and set to September 21, 2021, at

19   11:00 a.m. This Stipulation is entered into for the following reasons:

20          1.      Due to a scheduling conflict, the attorney for Victim 1 in this case is unable to

21   appear for the currently scheduled sentencing hearing and has requested that the sentencing be

22   continued for his presence. The victim has a right to be reasonably heard at sentencing under the

23   Crime Victims’ Rights Act (CVRA). 18 U.S.C. § 3771 (a)(4).

24          2.      The Defendant is in custody and does not object to the continuance.
          Case 2:18-cr-00302-JAD-NJK Document 119 Filed 09/03/21 Page 2 of 4




 1              3.    The parties agree to the continuance.

 2              4.    The parties sought a convenient date to the Court to accommodate all parties. The

 3   proposed date from the courtroom administrator is September 21, 2021, at 11:00 a.m.

 4              5.    Additionally, denial of this request for continuance could result in a miscarriage of

 5   justice.

 6              6.    The additional time requested by this stipulation is made in good faith and not for

 7   purpose of delay.

 8              7.    This is the third request for a continuance of the sentencing hearing.

 9

10              DATED this 31st day of August, 2021.

11

12   CHRISTOPHER CHIOU
     Acting United States Attorney
13

14   ____/s/ Bianca R. Pucci________________                  ___/s/ Sunethra Muralidhara
     BIANCA R. PUCCI                                          MONTI JORDANA LEVY, Esq.
15   Assistant United States Attorney                         SUNETHRA MURALIDHARA, Esq.
                                                              Attorney for Defendant:
16                                                            RICHARD FRED DITTMER, III

17

18

19

20

21

22

23

24

                                                        2
          Case 2:18-cr-00302-JAD-NJK Document 119 Filed 09/03/21 Page 3 of 4




 1

 2
                                   UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00302-JAD-NJK-2
 5
                     Plaintiff,                         ORDER
 6
                     v.
 7
     RICHARD FRED DITTMER, III,
 8
                     Defendant.
 9

10

11   Based on the Stipulation of counsel, good cause appearing therefore, the Court finds that:

12              1.   Due to a scheduling conflict, the attorney for Victim 1 in this case is unable to

13   appear for the currently scheduled sentencing hearing and has requested that the sentencing be

14   continued for his presence. The victim has a right to be reasonably heard at sentencing under the

15   Crime Victims’ Rights Act (CVRA). 18 U.S.C. § 3771 (a)(4).

16              2.   The Defendant is in custody and does not object to the continuance.

17              3.   The parties agree to the continuance.

18              4.   The parties sought a convenient date to the Court to accommodate all parties. The

19   proposed date from the courtroom administrator is September 21, 2021, at 11:00 a.m.

20              5.   Additionally, denial of this request for continuance could result in a miscarriage of

21   justice.

22              6.   The additional time requested by this stipulation is made in good faith and not for

23   purpose of delay.

24              7.   This is the third request for a continuance of the sentencing hearing.
         Case 2:18-cr-00302-JAD-NJK Document 119
                                             118 Filed 09/03/21
                                                       08/31/21 Page 4 of 4




 1         IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled on

 2   Tuesday, September 7, 2021 at the hour of 11:00 a.m., be vacated and continued to

 3   Tuesday, September 21, 2021 at the hour of 11:00 a.m.

 4

 5        Dated
           DATEDthis this
                      2nd______
                          day of day
                                 September,  2021.
                                     of August, 2021.

 6

 7                                            ____________________________________________
                                              HONORABLE JUDGE JENNIFER A. DORSEY
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
